Citation Nr: 1440642	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-41 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include sinusitis and allergic rhinitis.

2.  Entitlement to an initial increased rating for right shoulder, grade 1 acromioclavicular separation, with early degenerative changes, currently rated 10 percent disabling.

3.  Entitlement to an initial increased rating for left shoulder, mild impingement syndrome, with early degenerative changes, currently rated 10 percent disabling.

4.  Entitlement to an initial compensable rating for tinea pedis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served in the Army reserves and the Air Force National Guard (AFNG) and had active duty from August 1984 to March 1989; January 1990 to June 1993; August 19, 2001 to December 4, 2001; December 28, 2001 to June 8, 2002; June 15, 2002 to September 27, 2002; December 17, 2004 to June 2, 2005; and, from April 4, 2006 to September 17, 2006.  He retired from the AFNG on December 2, 2008.  

These matters come to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for sinusitis; granted entitlement to service connection for right shoulder, grade 1 acromioclavicular separation, with early degenerative changes, assigning a noncompensable rating; granted entitlement to service connection for left shoulder, mild impingement syndrome, with early degenerative changes, assigning a noncompensable rating; and, granted entitlement to service connection for tinea pedis, assigning a noncompensable rating.  The Veteran filed a notice of disagreement in August 2009 with regard to the denial of service connection and the disability ratings assigned.  In an August 2010 rating decision, the RO assigned 10 percent disability ratings to the left and right shoulder disabilities.  In August 2010, a statement of the case was issued, and in October 2010 a substantive appeal was received.

In an August 2010 rating action, the RO increased the evaluation for both the left and right shoulder disabilities to 10 percent disabling, back to the date of claim.

The Veteran testified at a Board hearing in March 2013; the transcript is of record.

These matters were remanded in February 2014.  


FINDINGS OF FACT

1.  The weight of the evidence indicates that allergic rhinitis preexisted service and was not aggravated during service beyond the natural progression.

2.  The weight of the evidence indicates that sinusitis did not manifest during a period of the Veteran's active service, and is not otherwise related to a period of his active service.

3.  A respiratory disability is not shown.

4.  Right shoulder, grade 1 acromioclavicular separation, with early degenerative changes, has not been manifested by limitation of motion of arm at shoulder level; the evidence fails to show nonunion with loose movement or infrequent episodes of recurrent dislocation at scapulohumeral joint or guarding of movement at shoulder level.  

5.  Left shoulder, mild impingement syndrome, with early degenerative changes, has not been manifested by limitation of motion of arm at shoulder level; the evidence fails to show nonunion with loose movement or infrequent episodes of recurrent dislocation at scapulohumeral joint or guarding of movement at shoulder level.  

6.  Tinea pedis has been manifested by dryness, flaky skin, and itchiness affecting less than 5 percent of the entire body surface area, and is not productive of constant itching; extensive lesions; disfigurement; nervous or systemic manifestations; and, does not require corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for entitlement to service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for entitlement to a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for a disability rating in excess of 10 percent for right shoulder, grade 1 acromioclavicular separation, with early degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5201, 5202, 5203 (2013).

5.  The criteria for a disability rating in excess of 10 percent left shoulder, mild impingement syndrome, with early degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 50003, 5201, 5203 (2013).

6.  The criteria for entitlement to a compensable disability rating for tinea pedis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's initial increased rating claims arise from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Here, the Veteran was sent a letter in February 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The Veteran was sent a letter in January 2010 pertaining to his respiratory claim.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that VA has complied with all assistance provisions of VCAA with regard to the issues on appeal, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  His service treatment records and VA outpatient treatment records have been associated with the Virtual VA folder.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.

The Veteran was afforded VA examinations in conjunction with his service connection claim, tinea pedis, and bilateral shoulder claims, which will be discussed below.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The Veteran asserts that while serving in the Persian Gulf he was exposed to oil fires and burning trash piles.  T. at 9; see 38 U.S.C.A. § 1117(g) (West 2002 & Supp. 2012); 38 C.F.R. § 3.317 (a)(3) (2013).

The Veteran's DD Form 214 from his period of service from January 1990 to June 1993 reflects that he had 1 year, 10 months, and 2 days of foreign service, and that he was awarded the Southwest Asia Service Medal and the Kuwait Liberation Medal.  The Veteran's DD Form 214 from his period of service from December 2004 to June 2005 reflects that he had 4 months of foreign service, and that he was awarded the Southwest Asia Service Medal with 3 devices.  Thus, it is established that he had service in the Persian Gulf.

The Veteran's June 1984 enlistment examination is negative for any respiratory diagnosis or sinusitis or allergic rhinitis.  Thus, any such disability was not "noted" on entrance.  Consequently, the Veteran is presumed to have entered service in sound condition as it pertains to any respiratory ailment, sinusitis and allergic rhinitis.  38 U.S.C.A. § 1111.  

In July 1985, the Veteran sought treatment for a runny, stuffy nose and sinus drainage.  He reported a history of recurring runny nose for five years increasing in the fall and spring.  The assessment was chronic rhinitis, allergic with seasonal exacerbation, with an irritative and vasomotor component.  

The medical evidence of record reflects that in May 1994, the Veteran had a civilian on-the-job injury, wherein he sustained a severe facial and brain trauma and a basal skull fracture.  Thereafter, he has experienced recurrent sinusitis, which medical personnel have attributed to facial fractures.  See Volumes 4-6 of service treatment records.  

Service records dated in March and June 2001, January 2002, and September 2002 reflect impressions of allergic rhinitis.  

A March 2002 VA outpatient treatment record reflects a diagnosis of allergic rhinitis.  

A December 2002 private treatment evaluation reflects an assessment of recurrent sinusitis secondary to facial fractures.

In March 2014, the Veteran underwent a VA otolaryngology examination.  The examiner noted a diagnosis of chronic sinusitis in 2004; a diagnosis of allergic rhinitis which preexisted service; and, a deviated nasal septum.  The examiner noted that the Veteran has a long history of nasal/sinus issues, particularly a severe head injury incurred May 3, 1994 as he fell from a fork-lift to the ground while at work.  According to the Veteran, the accident occurred in relation to his civilian job, not while on active duty, and occurred about 11 months subsequent to separation from service.  He said that he sustained a severe head injury at the time that involved his frontal bone, nasal bones, and facial bones.  He stated that he had nasal reconstructive surgery done in 1998 and had a revision of nasal reconstruction surgery done, including functional endoscopic sinus surgery (FESS) in August 2004.  At the time of the examination, the only medication that he was taking for sinus/nasal issues were cetirizine and nasal saline rinse.  He had done well subsequent to his last nasal/sinus procedure done by a private otolaryngologist in August 2004.

The examiner stated that based on the service records and post-service records, the Veteran had what appeared to be a history of allergic rhinitis that preexisted military service.  When the Veteran fell from fork-lift in May 1994, he sustained severe head trauma that included a fracture that involved the posterior table of the frontal sinus and the ethmoid complex, and a nasal fracture that required subsequent functional endoscopic sinus surgery and nasal septal reconstruction.  However, since the May 1994 injury was not incurred during any period of active duty service, there would not be a nexus present between the injury and subsequent nasal reconstructive surgery done in 1998 and revision of nasal reconstruction surgery done, including functional endoscopic sinus surgery (FESS,) in August 2004.  Hence, it is less likely than not that sinusitis might be related to active duty service.

With regard to allergic rhinitis, the examiner explained that this would be inflammatory in etiology rather than mechanical, and the examiner was unable to find that the Veteran's seasonal allergic rhinitis that in his opinion preexisted military service might have been aggravated.  Hence, the examiner opined that it is less likely than not that allergic rhinitis was due to a period of active service, to include the Veteran's periods of active service in the Persian Gulf.  The examiner opined that it is also less likely than not that any pre-existing allergic rhinitis underwent a permanent increase in disability during any period of the Veteran's active service beyond any natural progress.  At the present time, the examiner could find no clinical evidence of the presence of chronic sinusitis.  The examiner opined that the level of his current allergic rhinitis appears essentially the same as his baseline present at the time of his initial enlistment and the examiner found no evidence of aggravation present.

In April 2014, the Veteran underwent a VA respiratory examination.  Based on physical examination, the examiner found that the Veteran did not have any pulmonary related disease.  Pulmonary function tests were conducted, which also did not show a pulmonary related disease.   

Allergic rhinitis

The Board has carefully reviewed the evidence of record, and finds that the Veteran's allergic rhinitis clearly and unmistakably existed prior to entrance into service.  The Court has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of a veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  As detailed above, approximately a year after entry into service, the Veteran reported allergy symptoms which he had been experiencing for five years increasing during the fall and spring seasons.  The Veteran is competent to testify to seasonal allergic symptoms.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Likewise, the March 2014 VA examiner also concluded that his allergic rhinitis preexisted service.  Thus, the evidence is found to clearly and unmistakably show that the Veteran's allergic rhinitis pre-existed service.

Nevertheless, the Board must also consider whether there is clear and unmistakable evidence that the Veteran's preexisting allergic rhinitis was not aggravated by service.  

Again, the VA examiner opined that the Veteran's seasonal allergic rhinitis was not aggravated by service, explaining that it would be inflammatory in etiology rather than mechanical.  The examiner found that it was not likely that his preexisting allergic rhinitis underwent a permanent increase in disability during any period of the Veteran's active service beyond any natural progress.  The examiner opined that the level of his current allergic rhinitis appeared essentially the same as his baseline present at the time of his initial enlistment and the examiner found no evidence of aggravation present.

The opinion of this VA examiner leads to a finding that the Veteran's preexisting allergic rhinitis was not aggravated by his periods of active service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds that such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.  Thus, both criteria required to rebut the presumption of soundness have been satisfied here.  Accordingly, he is deemed not to have been in sound condition at the time of enlistment.  Moreover, as previously explained, the evidence is against a finding that the preexisting disorder was aggravated by service.  Therefore, an award of service connection is not warranted.  

Sinusitis

As discussed previously, service treatment records are negative for sinusitis.  Rather, the record reflects that it developed following the May 1994 civilian on-the-job injury.  As the March 2014 examiner explained, since the May 1994 injury was not incurred during any period of active duty service, there would not be a nexus present between the injury and subsequent nasal reconstructive surgery done in 1998 and revision of nasal reconstruction surgery done, including functional endoscopic sinus surgery (FESS,) in August 2004.  Hence, it is less likely than not that sinusitis might be related to active duty service.

The opinion of this VA examiner compels a finding that the Veteran's sinusitis was not due to his periods of active service; such disability manifested as a result of an incident that occurred during a period of civilian service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds that such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.  Finally, to the extent that the Veteran believes his sinusitis is due to active service, he is not competent to render an opinion on etiology as this matters extends beyond that immediately observable through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)





Respiratory disability

As detailed above, a respiratory disability has not been diagnosed.  

In the absence of proof of a current disability of a respiratory disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a respiratory disability, the Board must conclude the Veteran does not currently suffer from such disability.  Without competent evidence of a diagnosis of a respiratory disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Board has considered the Veteran's contention that he has a respiratory disability due to service.  In this regard, he is competent to attest to his symptomatology and experiences in service; however, he is not competent to diagnose a respiratory disability, as this extends beyond mere lay-observable symptomatology and thus requires medical expertise.  As detailed above, medical providers have not diagnosed a respiratory disability. 

Again, the medical records do not reflect a diagnosis of a respiratory disability.  The Veteran's contentions are outweighed by the objective clinical findings and conclusions made by medical professionals.  The evidence is, accordingly, against a finding that there is a current diagnosis of a respiratory disability.

Absent a showing of a respiratory disability, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a respiratory disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


Initial increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Shoulders

The evidence of record reflects that the Veteran is right-handed.

The Veteran's right shoulder (major), Grade I AC separation with early degenerative changes has been rated 10 percent disabling.  Mild impingement syndrome, left shoulder (minor), with degenerative changes, has also been rated 10 percent disabling, pursuant to Diagnostic Code 5203, effective December 2, 2008.  The RO assigned such ratings due to manifestations of limitation of motion of both shoulders.  

Disabilities of the shoulder and arm are evaluated under rating criteria that contemplate ankylosis of scapulohumeral articulation (Diagnostic Codes 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint. 

Where arm limitation of motion is limited to 25 degrees from the side, a 30 percent evaluation is assigned for the minor side and a 40 percent evaluation is assigned for the major side, under Diagnostic Code 5201.  Limitation of motion midway between the side and shoulder level contemplates a 20 percent evaluation for the minor side and a 30 percent evaluation for the major side, and limitation of motion at shoulder level contemplates a 20 percent evaluation for both the major and minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for impairment of the humerus, a 20 percent rating is granted when there is malunion, with moderate deformity, for the minor and major arms; a 20 percent rating is warranted when there is marked deformity of the minor arm and a 30 percent rating is warranted when there is marked deformity of the major arm.  Also under Diagnostic Code 5202, for recurrent dislocations of the minor/major arm at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level; a 20 percent rating is granted for the minor arm and a 30 percent rating is granted for the major arm when there are frequent episodes and guarding of all arm movements.  For fibrous union of the minor arm a 40 percent rating is assigned, whereas a 50 percent rating is assigned for the major arm.  A 50 percent rating is warranted for nonunion (false flail joint) of the minor arm and a 60 percent rating is warranted for the major arm.  A 70 percent rating is warranted for loss of head of (flail shoulder) for the minor arm and an 80 percent rating is warranted for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, for impairment of the clavicle or scapula in both the minor and major arms, a 10 percent rating is granted for malunion or nonunion without loose movement and a 20 percent rating is granted for nonunion with loose movement or for dislocation.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

On examination in March 2009, the impingement test on the left shoulder was slightly positive but negative on the right shoulder, although there was a popping of the AC joint and slight motion could be felt by the examiner.  Cross arm test was negative for both shoulders.  Abduction and forward flexion were normal.  Repetitive motion of both shoulder shoulders revealed no pain, loss of motion, weakness fatigability or incoordination.  The strength of the deltoid and rotator cuff was 5/5 bilaterally.  While the Veteran reported some numbness and tingling, he denied any problems doing overhead work with the shoulder and hand, and denied any flare-ups or increased limitation with repetitive use.  Range of motion testing yielded identical results for each shoulder: abduction was to 180 degrees, flexion was to 180 degrees, external rotation was to 70 degrees, internal rotation was to 20 degrees, and extension was to 60 degrees.  There was no additional functional limitation was repetitive movement.

On examination in March 2014, right shoulder flexion and abduction was normal, albeit with pain at 170 degrees.  Left shoulder flexion and abduction was normal, albeit with pain at 170 degrees flexion and pain at 110 degrees abduction.  He performed repetitive motion without additional limitation of motion.  He had pain on movement and localized tenderness or pain on palpation of joints/soft tissue/biceps tendon.  He had no guarding of the shoulders and his muscle strength was normal.  He did not have any rotator cuff symptoms.  He had mechanical symptoms without recurrent dislocation or subluxation.  The cross body adduction test was positive.

The Board finds that higher ratings are not warranted for the Veteran's right and left shoulder disabilities.  The subjective complaints of the Veteran and objective findings reflected in VA outpatient treatment records and VA examination reports do not warrant a 20 percent rating for the right or left shoulders as limitation of motion at the shoulder level is not shown, nor nonunion with loose movement.  While acknowledging that he sustained a AC separation of the right shoulder during service, the evidence of record does not reflect infrequent episodes and guarding of movement at the shoulder level.  

Considering the DeLuca factors and the evidence of record, the Board finds that the current 10 percent ratings adequately compensate the Veteran for any functional loss due to pain affecting the shoulders.  DeLuca, 8 Vet. App. at 204-7.  Again, although the Veteran experiences pain on motion, he had no loss of motion affecting the shoulders, only pain on movement.  

The Board has considered whether there are other applicable diagnostic codes which would provide the Veteran with higher ratings based on his symptoms but finds that there are not. The evidence of record is against a finding that the Veteran's shoulder disabilities are manifested by fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus; therefore higher ratings under Diagnostic Code 5202 are not warranted.  In addition, the evidence of record does not reflect that he has ankylosis of scapulohumeral articulation; therefore, ratings under Diagnostic Code 5200 are not warranted.

Thus, the Board concludes that higher ratings are not warranted for the left and right shoulder disabilities.  

Tinea pedis

The Veteran's tinea pedis is rated noncompensably disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.  Such diagnostic criteria provides that dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813. 

While acknowledging the criteria pertaining to Diagnostic Codes 7800-7805, the Board notes that the Veteran's service-connected tinea pedis has not been manifested by any scarring or disfigurement whatsoever; dermatitis is the predominant disability.  Therefore, Codes 7800, 7801, 7802, 7803, 7804 and 7805 are not for application with regard to this issue. 

Pursuant to Diagnostic Code 7806, dermatitis or eczema warrants a 60 percent evaluation if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent evaluation.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Pursuant to Diagnostic 7817, exfoliative dermatitis (erythroderma) involving any extent of the skin and no more than topical therapy required during the past 12-month period warrants a zero percent disability rating.  Any extent of involvement of the skin and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than 6 weeks during the past 12-month period warrants a 10 percent disability rating.  A 30 percent evaluation is assigned for exfoliative dermatitis with any extent of involvement of the skin and requiring systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  For a 60 percent evaluation, generalized involvement of the skin, without systemic manifestations, must be present and constant or near-constant systemic therapy during the past 12-month period required.  For a 100 percent evaluation, generalized involvement of the skin and systemic manifestations (such as fever, weight loss, and hypoproteinemia) must be present, plus constant or near-constant systemic therapy required during the past 12-month period required.  38 C.F.R. § 4.118, Diagnostic Code 7817. 

Papulosquamous disorders with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, and; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrant a 60 percent rating.  With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period a 30 percent evaluation will be assigned.  With at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immuno-suppressive drugs required for a total duration of less than six weeks during the past 12-month period a 10 percent rating will be assigned.  With less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a zero percent rating will be assigned.  38 C.F.R. § 4.118, Diagnostic Code 7822. 

A March 2008 VA outpatient record reflects findings of flaky patches with central clearing on the distal dorsum of the feet.  

The March 2009 VA examination reflects objective findings of moderate athlete's foot with some skin breakdown and some maceration in the toe web spaces.

In October 2009, the Veteran complained of itchy skin on his feet.  On examination, his skin was dry and xerosis was present at forefoot with minimal erythema at the forefoot with surrounding erosions.

In November 2010, the Veteran underwent a VA examination, which included examination pertaining to the skin.  He reported dry skin and itching but denied systemic symptoms.  He denied any malignancy and impairment of function.  He denied the use of any corticosteroids or immunosuppressive treatments.  On examination, there was extensive tenia pedis on both feet with intertriginous erythematous dermatitis extending along the plantar aspects of both feet.  The percent of exposed body surface area was zero percent and the percent of the entire body surface area was 3 percent.

On examination in April 2014, he complained of frequent itching in some of the toe web spaces of both feet.  He reported treating the itching by running hot water over the feet and denied any current medical treatment.  He has treated with terbinafine pills in the past.  On examination, his tinea pedis was manifested by skin maceration in most web spaces of both feet.  The total body area affected by the condition was less than 5 percent.  

A compensable rating is not warranted under the skin criteria.  As detailed above, his tinea pedis does not affect at least 5 percent of the entire body nor at least 5 percent of the exposed areas affected.  He has not undergone intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  The Board acknowledges that he has undergone topical therapy, but this does not warrant a compensable rating.  The Board has considered other diagnostic codes for possible application; however, there is no diagnostic criteria that could provide for a compensable disability rating in light of his tinea pedis manifestations.

Accordingly, because the preponderance of the evidence is against the claim for a higher initial rating for tinea pedis on a schedular basis, the benefit-of-the- doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate with respect to the Veteran's tinea pedis and bilateral shoulder disabilities.  The diagnostic criteria adequately describe the severity and symptomatology of these disorders.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The evidence of record reflects that the Veteran has been employed as a janitor and maintenance worker.  The March 2014 VA examiner determined that the Veteran's shoulder disabilities and tinea pedis did not affect his ability to work.  While acknowledging that he may experience foot and shoulder symptomatology (and other service-connected symptomatology) while working, there is no indication that his tinea pedis and shoulder disabilities or any other service-connected disabilities have resulted in marked interference with earning capacity or employment.  Accordingly an award of TDIU is not warranted here.  


						(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a respiratory disability, to include sinusitis and allergic rhinitis, is denied.

Entitlement to an initial rating in excess of 10 percent for right shoulder, grade 1 acromioclavicular separation, with early degenerative changes, is denied.

Entitlement to an initial rating in excess of 10 percent for left shoulder, mild impingement syndrome, with early degenerative changes is denied.

Entitlement to a compensable rating for tinea pedis is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


